Proposed February 2011 Distribution Agreement Calvert Distributors, Inc. Addendum to Schedule II Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Distribution Fee The Calvert Fund Calvert Government Fund Class A Class C Class I N/A 0.75% N/A Effective April 30, 2011 Addendum to Schedule III Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Service Fee The Calvert Fund Calvert Government Fund Class A Class C Class I 0.25% 0.25% N/A Effective April 30, 2011 THE CALVERT FUND By: Name: William M. Tartikoff Title: Vice President and Secretary Date: Calvert DISTRIBUTORS, INC. By: Name: Ronald M. Wolfsheimer Title: Senior Vice President, Chief Financial and Administrative Officer Date:
